Citation Nr: 1514663	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to November 1, 2010, for the award of additional compensation for the Veteran's spouse as his dependent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, in which an additional compensation award was granted for the Veteran's dependent spouse, effective from November 1, 2010. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  All documents pertinent to the present appeal have been reviewed and considered in the decision below.


FINDINGS OF FACT

1.  The Veteran was awarded VA compensation benefits for service-connected disabilities at a combined rate of 30 percent, effective February 16, 2006.
 
2.  The Veteran did not submit a valid and updated VA Form 21-686(c) certifying specific information relating to his relating to his spouse, claimed as dependents, until October 5, 2010.


CONCLUSION OF LAW

An effective date prior to November 1, 2010, for an additional award for compensation for the Veteran's spouse as his dependent is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.4, 3.204, 3.213, 3.401 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the addition of his dependents from the decision that initially granted additional compensation based on such dependents.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, an additional compensation award was granted for the Veteran's dependent spouse and children in the October 2010 administrative decision currently on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).  In this regard, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely November 1, 2010, which is the first day following the month of the receipt of a successful claim for increase, filed on October 3, 2010, and within the prior year after the Veteran submitted a valid and complete claim (VA Form 21-686(c)) certifying specific information relating to his relating to his spouse and children, claimed as dependents, received on October 5, 2010, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the claimant at every stage in this case. As such, the Veteran will not be prejudiced by a decision on the merits of these claims.

II. Analysis

The Veteran seeks entitlement to an effective date prior to November 1, 2010, for the additional award of compensation based on his spouse and his children as his dependents.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009). 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. 
§ 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.401. 

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. 
§ 3.213(a).

38 C.F.R. § 3.204 indicates that:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 
§ 3.216). 38 C.F.R. § 3.204 .

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

The Veteran contends that he was not aware that he was entitled to dependent pay once he was awarded a combined 30 percent disability rating in February 2006.  Specifically, he argues that the March 2006 notice letter did not inform him he was entitled to additional dependent pay based on the increased disability award.  

The record reflects that a February 2006 rating decision granted service connection for a right hip disability with a 10 percent disability rating effective September 30, 2005, the 20 percent disability rating for scars on the right upper extremity was continued.  As a result, the Veteran now had a combined disability rating of 30 percent, rendering him eligible for additional compensation for his dependent(s).  

On March 3, 2006, VA issued an award letter to the Veteran advising him of his entitlement amount and payment start dates.  The letter also advised him that the information regarding his dependents was not current and in order to be paid additional benefits for his dependent(s) he needed to send a VA Form 21-686c, Declaration of Status of Dependents, which was enclosed and he was requested to fill it out as applicable.  Enclosed with the letter was also VA Form 21-8764, Disability Compensation Award Attachment-Important Information, which includes a section stating: 

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS?

Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person.

The Veteran did not respond to the March 2006 letter. 

The first communication from the Veteran regarding his dependent spouse after the February 2006 rating decision was not until October 5, 2010 when the Veteran submitted an electronic inquiry to the RO asking how to get additional benefits for his spouse based on his 30 percent disability rating.  Thereafter, the RO sent a letter on October 13, 2006 accepting the Veteran's inquiry as a claim for dependent pay and requested that the Veteran complete a VA Form 21-686c.  On October 6, 2010, the Veteran submitted a VA Form 21-686c, and on October 8, 2010, the RO granted dependent benefits effective November 1, 2010.  

The October 6, 2010 VA Form 21-686c is the earliest response to VA's request for updated information regarding the identity of dependents following the February 2006 rating decision establishing the Veteran's eligibility to a higher rate of compensation.  The effective date assigned for the addition of the Veteran's dependent spouse was November 1, 2010, as this represents the first day following the month of the receipt of the claim for increase, filed on October 5, 2010.  By regulation, this is the earliest effective date that can be assigned.  Accordingly, entitlement to an effective date earlier than November 1, 2010, for the addition of the Veteran's spouse as his dependent is denied. 

The critical issue in this case is whether the Veteran had notice that he was now eligible for additional dependent benefits based on the 30 percent combined disability rating effective September 30, 2005.  The Veteran has argued that the March 2006 letter from the RO did not inform him he was eligible for additional dependent pay.  However, as noted above, the letter and its enclosure provided the Veteran with full notice of his entitlement to dependent pay based on the 30 percent disability rating now in effect, provided him with a blank VA Form 21-686c, and advised him of the time limits to file the requested information.  However, the Veteran did not submit the needed VA Form 21-686c in order for dependent benefits to be granted.

The Board acknowledges that not all of the information regarding dependent pay was included in the body of the March 3, 2006 letter, but rather, the notice was provided between the letter and its enclosures.  However, the fact remains that the Veteran was provided with all of the information regarding his eligibility for additional benefits based on his increased disability rating in March 2006.  The Veteran did not respond to the letter.

In sum, the Board has considered the arguments set forth by the Veteran.  However, the record shows that the information necessary to establish entitlement to payments for his dependent spouse was not received until October 6, 2010, and there is no legal basis for assigning an effective date earlier than November 1, 2010 for additional dependency allowance for the Veteran's spouse.  To the extent that an earlier effective date is not assigned, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied. 


ORDER

An effective date prior to November 1, 2010, for the award of additional compensation for the Veteran's spouse as his dependent is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


